ORDER

PER CURIAM:
AND NOW, this 31st day of January, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated December 12,1995, it is hereby
*289ORDERED that ROBERT R. REDMOND, be and he is SUSPENDED from the Bar of this Commonwealth for a period of thirty (30) months, retroactive to May 15, 1993, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.